PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yi et al.
Application No. 16/573,257
Filed: September 17, 2019
For: ELECTRO-OPTIC POLYMER DEVICES HAVING HIGH PERFORMANCE CLADDINGS, AND METHODS OF PREPARING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 08, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of May 17, 2021, which set a shortened statutory period for reply of three months. No extensions of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on August 18, 2021.  A Notice of Abandonment was mailed December 24, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,580 extension of time fee submitted on April 08, 2022, was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.


The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 2883 for appropriate action in the normal course of business on the reply received April 08, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at 
(571) 272-4584.  Any inquires concerning the status or examination processing should be directed to Technology Center 2800 at (571) 272-2800.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET       



cc:	Aaron R. Ettelman
	100 Front Street, Suite 100
	Conshohocken, PA  19428